                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAM VU,                                          Case No. 18-cv-03594-SI
                                   8                   Plaintiff,
                                                                                          ORDER DENYING DEFENDANT’S
                                   9             v.                                       MOTION TO DISMISS
                                  10     LIBERTY MUTUAL INSURANCE                         Re: Dkt. No. 37
                                         COMPANY, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                              Defendant Liberty Mutual Insurance Company, Inc.’s (“LMIC”) motion to dismiss plaintiff
                                  13

                                  14   Tam Vu’s third amended complaint is set for hearing on November 16, 2018. Pursuant to Civil

                                  15   Local Rule 7-1(b), the Court determines that the motion is appropriate for resolution without oral

                                  16   argument, and VACATES the hearing. For the reasons set forth below, the Court DENIES
                                  17   defendant's motion to dismiss.
                                  18
                                                                              BACKGROUND
                                  19
                                              The following facts are taken from the allegations in plaintiff Tam Vu’s Third Amended
                                  20
                                       Complaint ("TAC"). Dkt. No. 33. Plaintiff is a resident of San Jose, California. TAC, ¶ 1.
                                  21

                                  22   Defendant LMIC is a Massachusetts corporation. Id., ¶ 2. Defendant Liberty Insurance Corporation

                                  23   (“LIC”) is an Illinois corporation. Id., ¶ 3. The California Department of Insurance licenses both

                                  24   LMIC and LIC. Id. at ¶ 2-3. Plaintiff alleges that LIC and LMIC marketed plaintiff a home
                                  25
                                       insurance policy that provided “complete coverage for [plaintiff’s] home’s physical structure, for
                                  26
                                       other structures on the property, for damage to [her] personal belongings, and for loss of use
                                  27
                                       resulting from a covered loss.” Id., ¶ 10. Specifically, the policy guaranteed payment of up to
                                  28
                                       $624,200 for repairs to the home and “$458,150 for repairs or replacement of damaged property.”
                                   1

                                   2   Id., ¶ 12.

                                   3           Plaintiff alleges that in May 2018, her home sustained water damage to the point of

                                   4   uninhabitability “from a broken water line in her kitchen, causing damage throughout the first floor,
                                   5
                                       and to personal property[.]” Id. at ¶ 13. Plaintiff states that she provided prompt notice to “Liberty
                                   6
                                       Mutual,” presumably LMIC, which assigned plaintiff the claim number GK43030, and that she
                                   7
                                       fulfilled all conditions necessary to receive payout of her policy benefits. Id. at ¶ 14-15.
                                   8
                                               Plaintiff alleges that her policy states the insurer is a non-existent entity- “Liberty Mutual
                                   9

                                  10   Insurance”- whereas in reality the insuring entity is LIC. Id. at ¶ 16-17. Plaintiff alleges LIC is a

                                  11   wholly owned and controlled subsidiary of LMIC, and that LIC is a mere shell and conduit for the
                                  12   affairs of LMIC.
Northern District of California
 United States District Court




                                  13
                                               Plaintiff alleges that LMIC employees were solely responsible for handling plaintiff’s claim,
                                  14
                                       and that no employee, supervisor, or manager of LIC took part in investigating plaintiff’s claim. Id.
                                  15
                                       at ¶ 20-23. Plaintiff contends that LMIC employees failed to disclose benefits, coverage, and time
                                  16

                                  17   limitations, failed to detail the bases for denial of coverage, and to date have not paid the amount

                                  18   due on the policy. Id. at ¶ 30. Plaintiff alleges LMIC employees allegedly violated 10 CCR

                                  19   § 2695.7(d) and Insurance Code § 720.03(h) by concealing coverage, misrepresenting coverage, and
                                  20   “failing to undertake a thorough, fair, and objective investigation of plaintiff’s claim.” Id., ¶ 30.
                                  21
                                               The Court granted defendant’s motion to dismiss plaintiff’s Second Amended Complaint,
                                  22
                                       Dkt. No. 25, on October 3, 2018. Plaintiff filed the TAC, Dkt. No. 33, on October 8, 2018. Currently
                                  23
                                       before the Court is defendant LMIC’s motion to dismiss plaintiff’s TAC, Dkt. No. 37.
                                  24

                                  25

                                  26                                          LEGAL STANDARD

                                  27           A complaint must contain “a short and plain statement of the claim showing that the pleader
                                  28
                                       is entitled to relief,” Fed. R. Civ. Pro. 8(a)(2), and a complaint that fails to do so is subject to
                                                                                          2
                                       dismissal pursuant to Rule 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, plaintiff must
                                   1

                                   2   allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                   3   550 U.S. 544, 570 (2007). This “facial plausibility” standard requires the plaintiff to allege facts

                                   4   that add up to “more than a sheer possibility that a Defendant has acted unlawfully.” Ashcroft v.
                                   5
                                       Iqbal, 129 S. Ct. 1937, 1949 (2009). While courts do not require “heightened fact pleading of
                                   6
                                       specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the speculative
                                   7
                                       level.” Twombly, 550 U.S. at 544, 555. “A pleading that offers ‘labels and conclusions’ or ‘a
                                   8
                                       formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting
                                   9

                                  10   Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid

                                  11   of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). “While legal
                                  12   conclusions can provide the framework of a complaint, they must be supported by factual
Northern District of California
 United States District Court




                                  13
                                       allegations.” Id.
                                  14
                                               In reviewing a Rule 12(b)(6) motion, a district court must accept as true all facts alleged in
                                  15
                                       the complaint and draw all reasonable inferences in favor of the plaintiff. See Usher v. City of Los
                                  16

                                  17   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, a district court is not required to accept as

                                  18   true “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  19   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).
                                  20

                                  21
                                                                                    DISCUSSION
                                  22
                                               The matter currently in dispute is whether plaintiff has alleged sufficient facts to assert a
                                  23
                                       theory of alter-ego liability. See Order Dkt. No. 32. Plaintiff argues LMIC and LIC are alter-egos
                                  24

                                  25   of one another. TAC, ¶ 24. “To justify piercing the corporate veil on an alter-ego theory in order

                                  26   to hold a parent corporation liable for the acts or omissions of its subsidiary, a plaintiff must establish

                                  27   two elements: (1) that there be such unity of interest and ownership that the separate personalities
                                  28
                                       of the corporation and the individual no longer exist and (2) that, if the acts are treated as those of
                                                                                        3
                                       the corporation alone, an inequitable result will follow.” Monaco v. Liberty Life Assur. Co., No.
                                   1

                                   2   C06-07021 MJJ, 2007 WL 420139, at *5 (N.D. Cal. Feb. 6, 2007) (citations and internal quotations

                                   3   omitted). “Determining whether an alter-ego relationship exists depends on the circumstances of

                                   4   each particular case and is considered an issue for the trier-of-fact.” Traynor v. Lexington Ins. Co.,
                                   5
                                       No. 209CV02990FMCSSX, 2009 WL 10674942, at *2 (C.D. Cal. June 8, 2009) (citing Mid–
                                   6
                                       Century Ins. Co. v. Gardner, 9 Cal. App. 4th 1205, 1212 (1992)). Underlying any court analysis of
                                   7
                                       alter-ego liability “is a general presumption in favor of respecting the corporate entity.” Calvert v.
                                   8
                                       Huckins, 875 F. Supp. 674, 678 (E.D. Cal. 1995).
                                   9

                                  10           Here, defendant LMIC concedes that plaintiff pleads sufficient facts to withstand a motion

                                  11   to dismiss on the unity of interest prong. Dkt. No. 37 at 16 (“LMIC agrees that the TAC alleges
                                  12   facts that, when assumed to be true for the purposes of this Fed. Rule Civ. Proc. 12(b) motion, are
Northern District of California
 United States District Court




                                  13
                                       sufficient to satisfy the unity of interest element at the pleading stage, only.”).
                                  14
                                               Defendant argues plaintiff fails to satisfy the second prong of the alter-ego test. To satisfy
                                  15
                                       the inequitable result prong for alter-ego liability, “the plaintiff must show ‘specific manipulative
                                  16

                                  17   conduct’ by the parent toward the subsidiary which ‘relegate[s] the latter to the status of merely an

                                  18   instrumentality, agency, conduit or adjunct of the former[.]” Monaco v. Liberty Life Assur. Co., No.

                                  19   C06-07021 MJJ, 2007 WL 420139, at *5 (N.D. Cal. Feb. 6, 2007) (internal citations omitted). The
                                  20   Court may consider the same variety of factors in making determinations on both prongs of the alter-
                                  21
                                       ego test. Traynor (citing Associated Vendors, Inc. v. Oakland Meat Co., Inc., 210 Cal. App. 2d 825,
                                  22
                                       838-40 (1962)).
                                  23
                                               The Court’s previous Order focused on inequity as demonstrated through a showing of bad
                                  24

                                  25   faith. In reviewing the allegations in the TAC, the Court focuses more broadly on the alleged

                                  26   inequity on upholding the corporate structure of LMIC and its subsidiary, LIC. 1 Plaintiff claims two

                                  27

                                  28           1
                                                   “[W]hile California courts generally require evidence of some bad-faith conduct to fulfill
                                                                                           4
                                       inequitable results will follow if LMIC and LIC are allowed to retain separate corporate structures.
                                   1

                                   2   TAC, ¶ 26. First, plaintiff contends dismissing LMIC will hamper discovery and trial needs. Id. at

                                   3   ¶ 30. The Court is unconvinced this will lead to an inequitable result. The parties may subpoena

                                   4   necessary parties regardless of LMIC’s presence in the instant action. Second, plaintiff alleges a
                                   5
                                       fraudulent allocation of labor—in essence, that LMIC has complete control over how claims under
                                   6
                                       LIC policies are investigated, adjusted, and denied, and that LMIC purposefully creates a division
                                   7
                                       of labor to shield itself from liability. Id. at ¶ 30-31. Plaintiff alleges this corporate structure is
                                   8
                                       tantamount to institutional bad faith and that upholding such a structure is inequitable because
                                   9

                                  10   decision making is at the LMIC level, and applies to all companies for which LMIC provides claims

                                  11   investigation services. Id.
                                  12          The allegations in the TAC sufficiently allege, at this stage of the pleadings, that it is
Northern District of California
 United States District Court




                                  13
                                       plausible LIC is a mere instrument for shielding LMIC from liability. LMIC and its employees
                                  14
                                       handle the day to day operations, management, and claims handling for LIC policy-holders. See
                                  15
                                       TAC, ¶ 30; see also Dkt. No. 36, ¶¶ 19, 24 (LIC “has no direct employees responsible for
                                  16

                                  17   investigating and adjusting claims brought under California homeowners insurance policies”, and

                                  18   no LIC employee trains others regarding adjustment and investigation.). Plaintiff claims “LIC

                                  19   employees had no role whatsoever in [handling her] claim.” TAC, ¶ 30. In particular, plaintiff
                                  20   claims that LMIC “exercised complete control over” her claim, and “[a]ll decisions were made,
                                  21
                                       ratified, and approved by employees, supervisors, and managing agents of LMIC.” Id. Plaintiff
                                  22
                                       alleges a plausible theory that LMIC and LIC breached the implied duty of good faith and fair
                                  23
                                       dealing by “engag[ing] in an illegal scheme to improperly hide coverage[] from California
                                  24

                                  25

                                  26
                                  27   the second prong of alter-ego liability, that bad-faith conduct must make it inequitable to recognize
                                       the corporate form.” Pac. Mar. Freight, Inc. v. Foster, No. 10-CV-0578-BTM-BLM, 2010 WL
                                  28
                                       3339432, at *7 (S.D. Cal. Aug. 24, 2010) (citing Gardner, 9 Cal.App.4th at 1213).
                                                                                          5
                                       insured[.]”2 Id., ¶ 30.
                                   1

                                   2           Plaintiff also alleges that defendants comingle their assets. See Id., ¶ 24 (alleging, inter

                                   3   alia, that LMIC and LIC file consolidated tax returns, share bank accounts, and “all profits are

                                   4   passed to LMIC by way of a management agreement and debt structuring”). Furthermore, plaintiff
                                   5
                                       alleges defendants disregard corporate formalities by sharing boards, executives, management, and
                                   6
                                       policies. Id. This Court finds that at this stage in the pleadings, plaintiff has sufficiently alleged a
                                   7
                                       plausible theory supporting LIC’s mere instrumentality. The Court DENIES defendant’s motion to
                                   8
                                       dismiss the TAC.
                                   9

                                  10                                              CONCLUSION

                                  11          For the foregoing reasons and for good cause shown, the Court hereby DENIES defendant’s
                                  12   motion to dismiss the Third Amended Complaint.
Northern District of California
 United States District Court




                                  13

                                  14
                                              IT IS SO ORDERED.
                                  15

                                  16
                                       Dated: November 14, 2018
                                  17
                                                                                         ______________________________________
                                  18
                                                                                         SUSAN ILLSTON
                                  19                                                     United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25          2
                                                The TAC claims that “[t]he means of that scheme include but are not limited to: hiding
                                  26   coverage[]; misrepresenting coverage[]; failing to investigate claims adequately; failing to use
                                       licensed experts; applying policy provisions improperly; denying claims without justification;
                                  27   [violation California law]; and forcing insured to file lawsuits to recover policy benefits[.]” TAC,
                                       ¶ 30. Plaintiff distinguishes between LMIC and LIC’s actions rather than collectively referring to
                                  28   defendants as “Liberty Mutual.” See TAC, ¶ 30; SAC, ¶ 21. LMIC employee Chukes’s email is
                                       registered to the libertymutual.com domain. TAC, ¶ 30.
                                                                                         6
